Citation Nr: 1744691	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  16-10 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased apportionment of the Veteran's benefits for the Appellant prior to September 2011.

2.  Entitlement to an apportionment of the Veteran's benefits for the Appellant after September 2011.


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Veterans Affairs (VA) Regional Office (RO).
.

FINDINGS OF FACT

1.  The Veteran and the Appellant married in August 2007.  

2.  Financial need for an additional apportionment has not been demonstrated.

3.  An increase in apportionment would be detrimental to the Veteran.

4.  The Appellant and Veteran divorced in September 2011.


CONCLUSIONS OF LAW

1.  Before September 2011, the criteria for an increased apportionment of the Veteran's VA benefits have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451 (2016).

2.  After September 2011, the criteria for a continued apportionment of the Veteran's benefits have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The issues are being decided to the Veteran's favor, any discussion of these duties is unnecessary.



Apportionment

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents, and the apportionment claimants.

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. §§ 3.450, 3.451.

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).


Prior to September 2011

The Appellant was married to the Veteran in August 2007. She was granted a special apportionment  in March 2010.  She filed a claim for an increase in February 2011.  

The Board has considered the Appellant's arguments and actions.  The Board has concluded that the Appellant has failed to demonstrate a credible financial need for an increased apportionment.  The Appellant has not demonstrated hardship in this case.  The Veteran is 100 percent disabled for acquired psychiatric disability.  Below, the Veteran also submitted statements stating that the Appellant is employed and herself receives VA compensation.  Any increased apportionment for this period would be detrimental to the Veteran.  Therefore, the Board concludes that the criteria for an increased apportionment of the Veteran's VA compensation benefits to the Appellant are not met and an increase is not warranted. 

In reaching this determination, the Board has reviewed the pleadings and the allegations of misconduct.  We find the appellant to be not credible and her reports, in general, to be unreliable.

After September 2011

The Appellant claims that the divorce between her and the Veteran is invalid and that they are still married.  The Appellant and the Veteran divorced in September 2011.  The divorce decree is of record.  The Appellant appealed the divorce decree in the Georgia state court system and the Supreme Court of Georgia granted a motion to dismiss her appeal.  There is no evidence of record that the divorce decree has been found invalid.  Therefore, the marriage ended in September 2011. 

Because the Appellant was not married to the Veteran (i.e., not his spouse) after September 2011, she is not eligible for an apportionment as a matter of law.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.450).  The Board has no authority to grant a benefit that is not authorized by law.  Therefore, the appeal must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Her allegations that she is not divorced are dismissed as unreliable.


ORDER

An increased apportionment of the Veteran's benefits for the Appellant prior to September 2011 is denied.

An apportionment of the Veteran's benefits for the Appellant after September 2011 is denied.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


